DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-14 are currently pending, currently amended, and examined on the merits. 
Claim Objections
Claim 1 and 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 contains inconsistent use of parentheses surrounding Qsource. 
Claim 1 utilizes decimal commas rather than decimal points. 
Claim 14 contains an abbreviation of Chinese hamster ovary (CHO). The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenzel (US Patent No. 5,786,337, hereinafter Frenzel). 
Frenzel discloses protective media (Abstract). Frenzel discloses including N-acetyl-L-alanyl-L-glutamine at a concentration between 100 and 1000 g/mL and L-glutamic acid at a concentration of between 5 and 40 g/mL (col 2 ln 41- col 3 ln 17; L-glutamic acid is interpreted as free L-glutamine). In a preferred embodiment, the N-acetyl-L-alanyl-L-glutamine is present at 519 g/mL and the L-glutamic acid at 40 g/mL (col 2 ln 41- col 3 ln 17; these concentrations equate to a molar ratio of 14.716). Frenzel explains that cells grown in the disclosed media (col 3 ln 20-col 4 ln 16, Fig. 1). Therefore, every limitation of claims 1, 5, and 12 is present in Frenzel and the subject matter is anticipated. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5,534,538 (cited on IDS dated 9/3/20).
Sánchez-Kopper et al., Tracking dipeptide at work-uptake and intracellular fate in CHO culture. AMB Express, Vol. 6 (2016) article 48 (cited on IDS dated 9/3/20). 
Allowable Subject Matter
Claims 2-4, 6-11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 5, and 12 are rejected. Claims 2-4, 6-11, and 13-14 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632